DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7-9, 12, 13, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,629,153 (Marcum) in view of US 2018/0086540 (Haas).
Regarding claim 1, Marcum teaches a beverage container, comprising: 
a unitary gasket (16) coupled to the beverage container (col. 3, lines 33-36) or formed as part of the beverage container, the unitary gasket having a flange (17) portion extending inward from the unitary gasket and a relative overall top of the unitary gasket extending to a relative outer side (radially outer face of 16) of the unitary gasket, the gasket defining an opening therein; 
wherein the unitary gasket is configured to receive a vessel containing a beverage when said vessel is inserted into the opening of the unitary gasket while the unitary gasket is fully coupled to the beverage container or formed as part thereof (col. 3, lines 36-39).
The reference as applied teaches all limitations substantially as claimed, but fails to teach: 
(a) wherein the relative outer side of the unitary gasket and a relative outer wall of the beverage container each has a common diameter; and
(b) wherein unitary the gasket is further configured to retain said vessel upon inversion of the beverage container.  
Regarding modification (a), Haas teaches a beverage container holder, whereby the gasket body (30) is inserted into the beverage container (20), such that the the relative outer side of the unitary gasket and a relative outer wall of the beverage container each has a common diameter (see end of para. [0045] and Figure 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the beverage container of Marcum, forming it such that the unitary gasket is inserted into the container such that each has a common outer diameter, as taught by Haas, motivated by the benefit of smooth external surface for aesthetical purposes.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding modification (b), Examiner notes that the reference explicitly teaches the can being “retained therein by means of the tabs 17”, thus suggesting the claimed function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gasket and flanges/tabs of Marcum, forming them such that they retain the can upon inversion of the beverage container, motivated by the benefit of preventing the can from falling out upon rollover.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, the unitary gasket is configured to receive the vessel containing the beverage when said vessel is pushed into an opening of the unitary gasket while the gasket is coupled to the beverage container or formed as part thereof (see col. 3, lines 33-39; Examiner notes the language clearly states the ring 16 is received by the cup 13 “so that” the can 14 can be received within the insulator sleeve cup 13, implying that these actions are a sequence, i.e. ring is applied, and then beverage can is received therethrough). 
Regarding claim 3, the unitary gasket is removable from the container (because the ring is applied to the container without any teaching of a bonding agent or interlocking physical structure, it would be understood by one of ordinary skill to be removable).  
Regarding claim 4, Marcum teaches all limitations substantially as claimed, but fails to teach the unitary gasket being formed as part of the container.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cup of Marcum, forming the gasket to be formed as a part thereof, motivated by the benefit of preventing these elements from becoming separated, while still permitting use through the opening and retention by the tabs/flanges. 
Moreover, Examiner notes MPEP 2144.04(V)(B), which permits legal precedent as a source of supporting rationale in an obviousness rejection.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form “a single integral and gaplessly continuous piece.” Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Regarding clam 7, the unitary gasket comprises a gasket body having a generally cylindrical shape (16 shown to be generally cylindrical), and wherein the flange portion comprises at least two arcuate flanges (17; arcuate because of arc-shaped inner and outer edges as seen in Figure 1) positioned within a relative inside of the gasket body, the at least two arcuate flanges extending inward from the gasket body.  
Regarding claim 8, at least one gap exists between two arcuate flanges of the at least two arcuate flanges (clearly shown between flanges 17 in Figure 1).  
Regarding claim 9, the at least two arcuate flanges are present within the same axial plane (see flanges 17 clearly shown coplanar in Figure 1).  
Regarding claim 12, the at least two arcuate flanges comprise at least four arcuate flanges, wherein the at least one gap comprises at least four gaps, and wherein each gap of the at least four gaps is present between two adjacent arcuate flanges of the at least four arcuate flanges (at least four flanges are shown at 17 in Figure 1).  
Regarding claim 13, the at least four arcuate flanges are present within the same axial plane (clearly shown between flanges 17 in Figure 1).  
Regarding claim 16, forming part of a system or kit, the system or kit further comprising a lid (18) configured to engage the beverage container when the unitary gasket is not coupled to the beverage container, the lid substantially covering an opening of the beverage container (col. 3, lines 43-50).  
Regarding claim 18, the gasket is configured to be coupled to the beverage container or formed as part of the beverage container when the beverage container itself is configured to retain a beverage therein (clearly disclosed as being coupled to the container; see claim 1 above).  
Regarding claim 19, Marcum teaches a beverage container, consisting of: 
a unitary gasket (16) coupled to the beverage container (col. 3, lines 33-36) or formed as part of the beverage container, the unitary gasket having a flange (17) portion extending inward from the gasket body and a relative overall top of the gasket extending to a relative outer side (radially outer face of 16) of the unitary gasket, the unitary gasket defining an opening therein; 
wherein the unitary gasket is configured to receive a vessel containing a beverage when said vessel is inserted into the opening of the gasket while the unitary gasket is fully coupled to the beverage container or formed as part thereof (col. 3, lines 36-39).
The reference as applied teaches all limitations substantially as claimed, but fails to teach: 
(a) wherein the relative outer side of the unitary gasket and a relative outer wall of the beverage container each has a common diameter; and
(b) wherein unitary the gasket is further configured to retain said vessel upon inversion of the beverage container.  
Regarding modification (a), Haas teaches a beverage container holder, whereby the gasket body (30) is inserted into the beverage container (20), such that the the relative outer side of the unitary gasket and a relative outer wall of the beverage container each has a common diameter (see end of para. [0045] and Figure 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the beverage container of Marcum, forming it such that the unitary gasket is inserted into the container such that each has a common outer diameter, as taught by Haas, motivated by the benefit of smooth external surface for aesthetical purposes.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding modification (b), Examiner notes that the reference explicitly teaches the can being “retained therein by means of the tabs 17”, thus suggesting the claimed function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gasket and flanges/tabs of Marcum, forming them such that they retain the can upon inversion of the beverage container, motivated by the benefit of preventing the can from falling out upon rollover.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Marcum teaches a beverage container, consisting essentially of: 
a unitary gasket (16) coupled to the beverage container (col. 3, lines 33-36) or formed as part of the beverage container, the unitary gasket having a flange (17) portion extending inward from the unitary gasket and a relative overall top of the unitary gasket extending to a relative outer side (radially outer face of 16) of the unitary gasket, the unitary gasket defining an opening therein; 
wherein the gasket is configured to receive a vessel containing a beverage when said vessel is inserted into the opening of the unitary gasket while the unitary gasket is fully coupled to the beverage container or formed as part thereof (col. 3, lines 36-39).
The reference as applied teaches all limitations substantially as claimed, but fails to teach: 
(a) wherein the relative outer side of the unitary gasket and a relative outer wall of the beverage container each has a common diameter; and
(b) wherein unitary the gasket is further configured to retain said vessel upon inversion of the beverage container.  
Regarding modification (a), Haas teaches a beverage container holder, whereby the gasket body (30) is inserted into the beverage container (20), such that the the relative outer side of the unitary gasket and a relative outer wall of the beverage container each has a common diameter (see end of para. [0045] and Figure 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the beverage container of Marcum, forming it such that the unitary gasket is inserted into the container such that each has a common outer diameter, as taught by Haas, motivated by the benefit of smooth external surface for aesthetical purposes.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding modification (b), Examiner notes that the reference explicitly teaches the can being “retained therein by means of the tabs 17”, thus suggesting the claimed function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gasket and flanges/tabs of Marcum, forming them such that they retain the can upon inversion of the beverage container, motivated by the benefit of preventing the can from falling out upon rollover.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, the unitary gasket is further configured to permit air to escape from within the beverage container upon insertion of the vessel (gaps between flanges 17 would permit escape of air, at least with respect to containers having a diameter smaller than the diameter of the gasket).
Regarding claim 22, the relative overall top presents a curved profile (Examiner notes no frame of reference has been claimed; Marcum teaches a ring which inherently has a curved profile).
Regarding claim 23, further comprising a pressure-alleviating gap to alleviate pressure within the beverage container when said vessel is received via the unitary gasket (read as the gaps between Marcum tabs 17, which would allow for air to vent during insertion of a vessel). 

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,629,153 (Marcum) in view of US 2018/0086540 (Haas) as applied above to claim 1, and further in view of US 5,983,662 (Luetsch).
Regarding claim 5, Marcum teaches all limitations substantially as claimed, but fails to teach the container has a first circumferential element, wherein the unitary gasket has a corresponding second circumferential element, and wherein the first circumferential element and the corresponding second circumferential element are configured to engage one another to secure the unitary gasket to the beverage container.  
Luetsch teaches a gasket for retaining a beverage can within a container and further teaches a corresponding first and second circumferential elements (20A, and corresponding threads on threaded lid 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Marcum, providing corresponding first and second circumferential elements as taught by Luestch, motivated by the benefit of a secure connection.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 6, the first circumferential element is a first threaded element, and wherein the corresponding second circumferential element is a corresponding second threaded element (thread connection clearly disclosed in Luetsch col. 3, lines 1-3).  

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,629,153 (Marcum) in view of US 2018/0086540 (Haas) as applied above to claim 1, and further in view of US 4,768,354 (Barnwell).
Regarding claim 10, Marcum teaches all limitations substantially as claimed, but fails to teach the at least one gap is defined within part of the gasket body so to form an indention within the gasket body.  
Barnwell teaches a gasket wherein gaps (9) are formed in the gasket body in order to define the flanges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gasket of Marcum, forming it such that the gap is defined within the gasket body, in order to define the flanges.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,629,153 (Marcum) in view of US 2018/0086540 (Haas) as applied above to claim 1, and further in view of US 2018/0086540 (Haas).
Regarding claim 14, Marcum teaches all limitations substantially as claimed, but fails to teach a first pair of arcuate flanges of the at least four arcuate flanges exist within a first axial plane and wherein a second pair of arcuate flanges of the at least four arcuate flanges exist within a second axial plane, the first axial plane being parallel to the second axial plane.  
Haas teaches it is known to provide concentric sealing layers (166, 168) for retaining a bottle within a container.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gasket of Marcum, providing a second concentric sealing layer of flanges as taught by Haas, motivated by the benefit of additional securing force on the beverage can.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-10, 12-14, 16, and 18-21 have been considered but are moot because the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733